Title: Enclosure: John Trumbull to William Pitt, 24 September 1789
From: Trumbull, John
To: Pitt, William



EnclosureJohn Trumbull to William PittI

Sir
Sept. 24th. 1789

Mr. Jefferson, Minister of the United States of America at the Court of France having obtain’d leave of absence for Six Months and finding no Ship in any Port of France about to sail at the Time and for the Part of America He wishes, Has Desir’d me to find some Ship in this Port to take him on board at Havre. I find this impossible, on Account of the lateness of the Season: and therefore knowing that He has no time to Lose I have engaged one to take him on board at Cowes. By this step I have exposd Mr. Jefferson to several inconveniences some of which are inevitable—but one, and that which commonly proves most vexatious, it is in your Power to remove. Anxious therefore to procure every facility for a Man to whom I have many personal obligations, and confident of your readiness to do an Act of Civility to a Man so well known and so generally respected, I have presum’d to address myself to you.
His Baggage coming from Paris, will without Doubt contain articles highly dutied, and perhaps contraband in this Kingdom:—this will put it in the power of any Officer of the Customs to be extremely troublesome and as the politeness of these Gentlemen is seldom the prevailing  trait of their Character, there is little doubt of their exercising the Plenitude of their power unless contrould by your Orders.
Will you then permit me to request that Orders may be sent down to the Custom House at Cowes, to suffer the Baggage of Mr. Jefferson to pass from the Packet in which He will arrive from France on board the ship in which He will sail for America, without being search’d or open’d.
If in this request, I ask an unusual or improper thing, you will forgive the officious friendship which has occasioned you this trouble:—if on the contrary, you shall have the goodness to grant it, I believe I may presume to promise, on the part of Mr. Jefferson (altho’ in all this solicitation, I act not only entirely without his orders, but even without his knowledge) as well as of my other friends in America, a return of Civility which it may at any future Time be in his or their power to shew to any friend of your’s. I am Sir &c. &c. &c.
II
Sir
From a Letter of Mr. Jefferson dated Cowes the 9th. October I learn that you have had the goodness to comply with the request which I had the Honor to address to you some time since for the protection of his Baggage.
It is my Duty to return my warmest thanks for your goodness in this Business, and to repeat my assurances that it shall not be forgotten by me or my friends:—Mr. Jefferson will know by a letter which I write him this Evening to whom He is obliged for the politeness of his Reception.
I am to add my thanks likewise for the very ready politeness with which Mr. Steele was pleas’d this morning to grant an additional protection for four packages of the same baggage which were sent by mistake to Portsmouth. I am &c. &c. JT




   
   Tr (DLC); in Trumbull’s hand; at head of first letter (numbers supplied): “Copy to the Rt. Hono. W. Pitt Esqr. &c. &c. &c.” and at head of second: “Copy to Mr. Pitt of this date” (i.e. 10 Oct. 1789). TJ’s letter from Cowes was to Cutting; it has not been found (Trumbull to TJ, 10 Oct. 1789).



